PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/107,533
Filing Date: 22 Apr 2008
Appellant(s): Gomes et al.



__________________
Brian M. Gummow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 9/23/2021.

(2) Response to Argument
	 This Appeal is related to Appeal No. 2020-005928 (U.S. Patent Application No. 11/585,607), which was decided on 8/25/2021. 
	Similar to the claims in the ‘607 application, the instant claims are drawn to a method of producing a protein of interest from genetically engineered CHO cells, wherein the CHO cells are cultured in a medium comprising carnosine and wherein culturing entails a growth phase, a transition phase, and a production phase.  The only difference is that the claims in the ‘607 application encompass producing any protein of interest, while the instant claims are limited to producing a TNFR-IgG fusion protein.  Accordingly, the same line of reasoning applies to both applications.
At the time the invention was made, genetically engineered CHO cells were used for producing proteins of interest.  For example, Etcheverry teaches producing a soluble TNFR-IgG fusion protein in CHO cells in culture, wherein the CHO cells are subjected to a growth phase, a transition phase, and a production phase.  The only reason Etcheverry is not an anticipatory reference is because Etcheverry does not teach adding carnosine to the culture medium.
However, the prior art provides a strong motivation to modify Etcheverry by further using carnosine.  Specifically, Chaplen teaches that high levels of methylglyoxal are produced during CHO cell cultures and that methylglyoxal inhibits the growth of cultured cells.  Hipkiss1 teaches that carnosine protects the cells from the deleterious effects of aldehydes (including methylglyoxal) and highly cross-linked AGEs.  Hipkiss2 teaches that carnosine inhibits the formation of protein-associated AGEs and DNA-protein cross-links induced by aldehydes; Hipkiss2 teaches that 20 mM carnosine 
The combined teachings of Chaplen, Hipkiss1, Hipkiss2, and Grigg indicate that adding carnosine to the culture medium improves the viability of the cultured cells.  One of skill in the art would have known that protein production is correlated to cell viability and thus, would have readily concluded that increased cell viability would translate into improved protein production.  One of skill in the art would have found obvious to modify Etcheverry’s method by adding carnosine to the medium with the reasonable expectation that doing so would improve cell growth/viability and thus, production of the TNFR-IgG fusion protein.
Although the cited references do not specifically state decreasing the accumulation of high molecular weight aggregates and acidic species as recited in the instant claims 37-39 and 40-42, such features would naturally flow from adding carnosine to Etcheverry’s culture medium.  The instant specification does not teach more than this (see [0011] in the instant specification).  
It is also noted that, by teaching that carnosine inhibits the formation of protein-associated AGEs and DNA-protein cross-links, Hipkiss1 and Hipkiss2 provide evidence that carnosine reduces the aggregation of macromolecules and thus, that decreasing the accumulation of high molecular weight aggregates is an inherent property of carnosine.

It has been noted that the appellant has not modified the CHO cells as compared to Etcheverry.  There has been no modification to the CHO cells or carnosine, and it has been the position that the claimed characteristics would inherently be exhibited by Etcheverry’s CHO cells once cultured in a medium comprising carnosine.  Decreased accumulation of high molecular weight aggregates and acidic species is the result of using carnosine and would necessarily occur whenever carnosine is added to any cell culture.  

For the reasons above, the argument of lack of reasonable expectation of success in achieving the claimed decrease in the accumulation of high molecular weight aggregates and acidic species is not found persuasive.  Lack of reasonable expectation of success is not material to inherency.

The appellant argues that the examiner ignored the teaching away in Ikeda, who demonstrates that carnosine is detrimental to protein production.  
This is not found persuasive.  By considering Ikeda as a whole, one of skill in the art would not have concluded that Ikeda teaches away from using carnosine.  
It is true that Ikeda teaches that cultures without carnosine produced 1.9-fold more total protein and 1.3-fold more protein per cell after one week in culture (see p. 83, column 1).  It is also true that Ikeda cites art disclosing that carnosine reduces cell However, this does not mean that Ikeda teaches away from using carnosine to improve protein production in Etcheverry’s method.  
Ikeda teaches that fibroblasts and CHO cells grown in the presence of carnosine are alive at 4 weeks, while the fibroblasts and CHO cells grown without carnosine are already dead (see p. 80, column 1, second paragraph; p. 81, column 2, last paragraph).  Thus, Ikeda teaches that carnosine improves cell viability, including the viability of CHO cells.  Ikeda is consistent with Grigg’s teaching that carnosine is beneficial for the viability of cultured cells.
The argument that carnosine could result in reduced CHO cell growth is not material to the rejection.  Etcheverry’s method subjects the CHO cells to a growth phase, a transition phase, and a production phase.  The transition phase entails shifting the culture conditions from cell growth to production condition, which do not allow for cells growth.  Cells do not grow in the production phase as their energy must be directed toward the continuous production of the protein of interest (see Etcheverry, column 8, lines 13-25).
As stated in the rejection, the single modification to Etcheverry’s method entails adding carnosine during the transition or the production phase (i.e., when CHO cells do not proliferate).  Carnosine is not added during the growth phase and thus, the accumulation of the cell mass necessary for efficient protein production is not impeded.  Carnosine is added to protect the viability of the accumulated cell mass at the time where cell growth is not needed anymore.  
In view of these teachings in the prior art, one of skill in the art would have known 

The appellant did not go against the teachings in the prior art.  In view of the teachings in the prior art, modifying Etcheverry by adding carnosine to the production phase would have been obvious and would have achieved a predictable and desirable result.  

For the reasons above, the argument that none of the references cited by the examiner contradicts or overcomes Ikeda’s teaching away is not found persuasive.  When read as a whole and taken in view of the teaching in the prior art, one of skill in the art would not consider Ikeda as teaching away from using carnosine for protein production in cell culture.  

Although the appellant argues that Ikeda, Grigg, and Holliday demonstrate that carnosine has either no impact or a negative impact on cell viability, none of these reference provides a basis to reach this conclusion. 
As noted above, Ikeda and Grigg demonstrate that carnosine has a positive impact on cell viability.  
However, carnosine is not toxic when the transformed cells are grown in a medium comprising pyruvate (such as DMEM) (see Abstract; p. 967, Fig. 1; p. 971).  Please note that Etcheverry teaches culturing the CHO cells in DMEM/F-12 (i.e., comprising pyruvate; see Example 1).  
That carnosine is not toxic in a medium comprising pyruvate is evidenced by Fig. 4 in Holliday, which shows that 20 mM carnosine does not inhibit the growth of CHO cells when the culture medium comprises pyruvate.  Thus, Holliday teaches that 20 mM carnosine does not affect the viability and proliferative capacity of CHO cells grown in a pyruvate-containing medium.  
Although the appellant argues that Fig. 4 in Holliday shows that pyruvate only partially rescued inhibition by carnosine, Fig. 4 demonstrates that CHO cells grown in MEM comprising pyruvate and 20 mM carnosine exhibit 100% viability.  Partial recovery only occurs when 30 mM carnosine is used.  That carnosine concentrations of 30 mM or more result in decreased viability was taught by Grigg (see p. 8, lines 12-15; Fig. 5).  Accordingly, the rejection is based on using 20 mM carnosine. 
Holliday provides evidence that 20 mM carnosine does not decrease the viability of CHO cells.

The appellant argues that 20 mM carnosine does not increase the viability of CHO cells over the control cells (see the footnote on p. 28 of the Appeal Brief).  However, this was to be expected because the data in Fig. 4 was obtained with CHO 

The appellant argues that Etcheverry was filed in June 1995 and the examiner did not identify a single prior art reference suggesting that carnosine could be used to improve protein production from cultured cells.
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the combination of Chaplen, Hipkiss1, Hipkiss2, and Grigg suggest using carnosine to improve protein production in Etcheverry.
With respect to the filing date of Etcheverry’s patent, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).

The appellant argues that Yang teaches that factors important for cell viability are not correlated with increased protein production in cell culture. 
Yang teaches CHO cells genetically-engineered to secrete EPO.  Yang teaches 4Cl inhibits CHO cells growth but increases cell-specific productivity.  Yang teaches that, although CHO cell density in the presence of NH4Cl was significantly lower, the final EPO yield was significantly higher than the control due to the continuous production after their growth had ceased (see Abstract; p. 371, column 2, third and fourth paragraphs; paragraph bridging p. 373 and 374; p. 374, column 1 and Fig. 2).  
Please note that in Yang adds NH4Cl from the beginning of the culture and thus cells proliferation is impeded during the growth phase.  The rejection is based however on adding carnosine at the transition/production phase; thus, the accumulation of the cell mass necessary for enhanced protein production during the growth phase is not impeded.  
Importantly, as demonstrated by Fig. 2a (reproduced below), while NH4Cl inhibits cell growth, NH4Cl does not inhibit cell viability.  In fact, as indicated by the difference between the total and the viable cells (dotted arrows), viability is improved over control. 

    PNG
    media_image2.png
    344
    480
    media_image2.png
    Greyscale

 Thus, there is no basis in Yang for appellant’s conclusion that NH4Cl decreased 
Yang is consistent with Etcheverry in that optimal protein production requires the transfer of the cells to a production phase characterized by the cessation of cell growth.

The appellant argues that Hipkiss1 suggests that carnosine may: (1) target proteins for degradation by the lysosomes; (2) act as a signal for the selective degradation of proteins via the proteasome; and (3) enable ubiquitination to target proteins for degradation via the proteasome (p. 749, column 2).
This is not found persuasive.  Nothing in Hipkiss1 suggests that carnosine would target the normal proteins for degradation.  The passage indicated by the appellant only pertains to possible mechanisms by which carnosine could remove the proteins damaged by glycation/oxidation from cells.  Reactivity with the carbonyl groups on damaged proteins to target them for degradation is proposed by Hipkiss1 to be the mechanism through which carnosine exerts its beneficial effects on cultured cells.  See p. 747-749; p. 752, column 1, last paragraph.  

The appellant argues that Hipkiss1 suggests that carnosine possesses some unrecognized deleterious effects (p. 752, column 1).
However, this is just a speculation by Hipkiss1.  In stating that “perhaps” 

The appellant points to p. 49 in Hipkiss2 for disclosing that carnosine has been observed to stimulate the breakdown of proteins in cultured human fibroblasts.
In teaching this, Hipkiss2 cites Hipkiss (Perspect. Hum. Biol., 1995, 1: 59-70; Hipkiss3; hereby attached).  Consistent with Hipkiss1 and Hipkiss2, Hipkiss3 teaches that carnosine has beneficial effects on cells (including CHO cells) by protecting the cells from aldehyde-mediated toxicity and death.  Hipkiss3 teaches that rapid protein turnover is regarded as a normal cellular anti-aging mechanism which (1) removes proteins to decrease the likelihood of them being damaged; and (2) removes the damaged proteins before any deleterious effects could occur.  Hipkiss3 teaches that cell growth in the presence of carnosine stimulated protein breakdown in more mature cultured cells, to a smaller extent in the “middle-aged” cells, with no stimulation observed in the youngest cells (see p. 64; paragraph bridging p. 67 and 68).  Thus, similar to Hipkiss1, Hipkiss3 teaches that carnosine promotes the degradation of aged proteins.


However, apart from statements, the 132 Declaration provide no evidence showing that CHO cells do not undergo senescence or do not die in culture.  Although the appellant argues that the statements in the 132 Declaration are evidence, these statements were considered in view of the teaching in the prior art of record and not found persuasive.  
Dahl provides just one sentence stating that CHO cells represent an immortalized cell line (see p. 4894, paragraph bridging columns 1 and 2).  This general statement cannot contradict the evidence provided by Ikeda that CHO cells do die in culture (i.e., they are not immortal) and that carnosine prolongs their viability (see p. 81, column 2).  In addition to Ikeda, Chaplen teaches that high levels of methylglyoxal (carbonyl-containing compound) are produced during culturing CHO cells and that methylglyoxal causes growth inhibition (see p. 5537, column 2, second full paragraph; p. 5538, column 1).  Hipkiss1 teaches that carnosine reacts with methylglyoxal.  Hipkiss 1 teaches that carnosine protects CHO cells from deleterious effects of carbonyl-containing compounds.  Hipkiss1 teaches that the accumulation of aberrant proteins bearing carbonyl groups is a common molecular sign of senescence and that carnosine can prevent accumulation of such aberrant proteins via its ability to react with carbonyl-containing compounds such as methylglyoxal (see paragraph bridging p. 747 and 748; p. 748 through p. 749, column 1).
The combined teachings of Chaplen (CHO cells in culture produce high amounts of methylglyoxal) and Hipkiss1 (methylglyoxal has the ability to produce aberrant 
Regardless of whether they undergo senescence during the production phase or not, the prior art of record teaches that CHO cells die in culture and carnosine prolongs their viability.  There is no evidence to the contrary of record.
The prior art provides enough information for one of skill in the art to be motivated and reasonably expect success in improving protein production from CHO cells by adding carnosine to the culture medium.  
For these reasons, the arguments of lack of motivation to combine and no reasonable expectation of success are not found persuasive.

The appellant and the 132 Declaration state that the transition and production phase of CHO cells are reversible states not accompanied by senescence changes.  
However, the examiner has not equated the transition/production phases with senescence.  The examiner is well aware of the fact that just because cells stop dividing during the production phase does not necessarily mean that the cells are senescent.  However, since the prior art of record suggests that CHO cells could senesce and also teaches that CHO cells die in culture, one of skill in the art would have reasonably expected some CHO cell loss during the production phase in Etcheverry.  Improving CHO cell health and viability (and thus, production) by adding carnosine at the production phase would have been obvious.

The 132 Declaration states that Grigg’s primary human fibroblasts are not an 
This is not found persuasive.  One of skill in the art would have reasonably concluded that preventing or delaying senescence equals improved cell viability and that increased cell viability would improve protein production.  Thus, Grigg is relevant to producing a protein of interest as claimed, especially in view of the prior art teaching that carnosine has the same effect on fibroblasts and CHO cells with respect to viability (see the teachings in Ikeda noted above).

The appellant argues that Yang does not teach or suggest that CHO cells undergo senescence.
While Yang does not specifically disclose senescence, Yang provides evidence that the growth phase for CHO cells is 4 days after which CHO cells stop growing and the concentration of the viable cells declines (see p. 373, column 2, last paragraph).  Thus, Yang provides further evidence that CHO cells die in culture.

The appellant argues that one of skill in the art would not apply Yang to Etcheverry’s method.
This argument is not material to the rejection because Yang was not used to reject the claims.  The rejection does not state any modification to Etcheverry’s method based on Yang.  Yang was cited in the non-final Office action of 1/22/2021 in response 

According to the appellant, the assertion that the effect of carnosine becomes apparent after the growth phase represents a mischaracterization of Grigg.  The appellant points to the definition in the specification and Etcheverry that the growth phase is the period when the cells undergo rapid division and grow exponentially and typically lasts 1-4 days.  The appellant argues that Grigg’s Fig. 5 shows that growth phase ends after the first 4-5 days.  
It is true that the growth phase is the period when cells grow exponentially, the duration of the growth phase is not the same between the different cell types.  The specification and Etcheverry generally state that cells are cultured for a period of time during the growth phase, usually between 1-4 days (see specification, [0046]; see Etcheverry, column 7, lines 63-67).  However, this does not mean that the growth phase ends after 1-4 days or that the length of 1-4 days is a universal time frame.  In fact, the specification does teach that the length of the growth phase can vary (see [0046]).
Grigg’s Fig. 5 offers no basis for the appellant’s assertion that Grigg’s growth phase ends after the first 4-5 days.  The growth of cells in culture follows a standard pattern characterized by a period of exponential growth (log phase; growth phase) followed by a plateau where the proliferation is greatly reduced or ceases entirely.  As evidenced by Fig. I.5 in Freshney (Basic Principles of Cell Culture, 2006, Chapter I, pp. 1-22), it was common knowledge in the prior art that the growth phase extends up to the plateau: 

    PNG
    media_image3.png
    247
    288
    media_image3.png
    Greyscale

(See also p. 12, last paragraph in Freshney).  Please note that the argument that Grigg’s growth phase ends after the first 4-5 days is newly presented and thus, the citation of Freshney does not constitute a new grown of rejection; see MPEP 2144.03).  
Grigg’s Fig. 5, reproduced below, shows fibroblast growth in normal medium ([Symbol font/0xB7]-[Symbol font/0xB7]) and medium supplemented with 20 mM ([Symbol font/0x6F]-[Symbol font/0x6F]) and 30 mM (x-x) carnosine: 

    PNG
    media_image4.png
    428
    288
    media_image4.png
    Greyscale

(See also p. 8, lines 12-17 in Grigg).
As can be seen, fibroblasts growth in normal medium (control) takes place up to about 50 population doublings over about 70 days, after which the plateau is reached.  Thus, the growth phase in Grigg lasts for about 70 days, and not 1-4 days as asserted by the appellant.
The appellant argues that Grigg’s Fig. 5 shows fibroblasts underwent 20 population doublings in about 4-5 days.  By contrast, the fibroblasts did not reach 40 populations doublings until 40-45 days.  Accordingly, after 4-5 days the growth rate is 7-10 times slower than the first 4-5 days.  The appellant concludes that one of skill in the art would recognize that Grigg’s growth phase ended after 4-5 days and that carnosine had no effect on viability after the growth phase.

Fig. 5 also shows that there is no difference with respect to cell numbers between the control and the carnosine-treated cells during the growth phase.  The difference in cell number becomes apparent after the growth phase when, as opposed to the control, the carnosine-treated cells continue to grow.  Thus, Fig. 5 shows that carnosine effect on cell viability and growth is observed after the growth phase.

The appellant argues lack of reasonable expectation of success because: (1) none of the cited references asserts that carnosine decreases CHO cell senescence and improves protein production; (2) Ikeda demonstrates that adding carnosine decreases both total and specific protein production; (3) CHO cells do not senesce.
This is not found persuasive for the reasons set forth above.  

The appellant argues that the specification demonstrates that carnosine increases titer, cell specific productivity, decreases the accumulation of high molecular weight aggregates and acidic species at a concentration which have no effect on cell viability, as demonstrated by Fig. 5.  The appellant argues that the prior art does not teach or suggest that these improved culture characteristics can be achieved with carnosine concentrations which have no effect on cell viability.
same concentration of 20 mM to improve the viability and quality of cultured CHO cells.  The prior art provides a strong motivation to use 20 mM carnosine for improving protein production from Etcheverry’ CHO cells.  
The appellant did not modify the CHO cells as compared to Etcheverry nor did the appellant modify carnosine to alter its activity.  Thus, the noted improved culture characteristics are the result of using carnosine and would necessarily occur when carnosine is added to Etcheverry’s CHO cell culture or any other cell culture.  There is no evidence to the contrary of record.

The applicant argues that inherency cannot be used to rebut a showing of unexpected results.  The applicant cites MPEP 2112.02 II for support, specifically, the statement that “the nonadditive property of a new compound was unexpected”. 
However, a compound and its properties are inseparable.  Carnosine is an old compound already used in the prior art for its beneficial effects on cells in culture.  As noted above, the appellant did not change the carnosine structure and activity.  Decreased accumulation of high molecular weight aggregates and acidic species would be properties of Etcheverry’s cells once cultured in a medium comprising carnosine.  The claimed improved culture characteristics are the result of using carnosine and would necessarily occur in any cell culture whenever carnosine is added to the culture medium.  

This is not found persuasive.  The appellant did not go against the teachings in the prior art.  The appellant claims an obvious use of carnosine and the claimed unexpected results are a consequence of the properties of carnosine itself.  Decreased accumulation of high molecular weight aggregates and acidic species are only findings of properties inherent to carnosine.  There is no evidence of to the contrary of record.  The fact that appellant has recognized culture characteristics which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is also noted that the instant case is distinct from the cited Millenium Pharms.  The appellant did not subject carnosine to any chemical procedure and thus, the appellant did not change carnosine properties and did not use a new compound.  The appellant used an old compound already known in the prior art as having beneficial effects on cells in culture.
The instant case is also distinct from the cited Honeywell because the inherent properties are the properties of an old composition (the carnosine itself), not of a combination rendered obvious by the prior art.  

In conclusion, the instant claims are based on methods and compositions known in the prior art to practice the claimed invention.  At the time of the invention, producing TNFR-IgG fusion protein from genetically modified CHO cells was taught by Etcheverry.

However, the combined teachings of Chaplen, Hipkiss1, Hipkiss2, and Grigg provide the motivation to modify Etcheverry by further using carnosine.  Importantly, Grigg demonstrates that using carnosine improves cell culture characteristics such as cell viability and growth.  Thus, one of skill in the art would have found obvious to modify Etcheverry’s method by adding carnosine to the medium to achieve the predictable result of improving cell growth and viability.  One of skill in the art would have reasonably expected that improved cell growth and viability would translate into increased protein production in Etcheverry.
Although the instant claims recite decreased accumulation of high molecular weight aggregates and acidic species, such features would naturally flow from adding carnosine to Etcheverry’s culture medium as strongly motivated by the prior art.  The instant specification does not teach more than this.  Decreased accumulation of high molecular weight aggregates and acidic species are the result of using carnosine and would necessarily occur whenever carnosine is added to any cell culture, including Etcheverry’s cell culture.  
One of skill in the art having the cited references available would have found the claimed invention to be obvious.  Thus, the examiner has established a prima facie case of obviousness.
For the above reasons, it is believed that the rejections should be sustained.

For the above reasons, it is believed that the rejections should be sustained.

/ILEANA POPA/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637  

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.